Exhibit 10.5

February 25, 2014

The holders listed in Schedule A hereto (the “Required Holders”)

c/o Prudential Capital Group

2029 Century Park East, Suite 710

Los Angeles, CA 90067

 

Re: Waiver and Amendment to Note Purchase Agreement dated as of January 25, 2013
of UTi Worldwide Inc. (this “Waiver”)

Ladies and Gentlemen:

Reference is made to the Note Purchase Agreement dated as of January 25, 2013
among UTi Worldwide Inc., an international business company incorporated under
the laws of the British Virgin Islands with IBC No. 141257 (the “Company”), each
of the Subsidiary Guarantors party thereto, and the Purchasers named in
Schedule A thereto as amended pursuant to that certain First Amendment Agreement
dated as of June 5, 2013, that certain Second Amendment Agreement dated as of
September 5, 2013 and that certain Third Amendment Agreement dated as of
December 5, 2013 (the “Existing Note Purchase Agreement”), pursuant to which
U.S.$150,000,000 aggregate principal amount of its 4.10% Senior Unsecured
Guaranteed Notes, Series A, due February 1, 2022 (the “Series A Notes”) and
U.S.$50,000,000 aggregate principal amount of its 3.50% Senior Unsecured
Guaranteed Notes, Series B, due February 1, 2020 (the “Series B Notes” and
together with the “Series A Notes,” the “Notes”) were issued and are currently
outstanding. The Existing Note Purchase Agreement, as amended hereby, is
referred to herein as the Note Purchase Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company requests the waiver and amendment of certain
provisions of the Note Purchase Agreement as hereinafter provided.

Upon your acceptance hereof in the manner hereinafter provided and upon
satisfaction of all conditions to the effectiveness hereof, this Waiver shall
constitute a contract between us waiving compliance by the Company with certain
provisions of the Note Purchase Agreement, but only in the respects hereinafter
set forth and only after the conditions set forth in Section 3 have been
satisfied.

SECTION 1. WAIVER.

For the period beginning on January 31, 2014 and ending on April 15, 2014 (the
“Waiver Period”), the Required Holders hereby waive:

(i) any failure of the Company to be in compliance with the covenants set forth
in Section 10.3 and 10.12 of the Note Purchase Agreement and any provision or
covenant of the Note Purchase Agreement which would be impacted by or otherwise
breached by the Capital Markets Transactions (as defined below) so long as the
proceeds thereof are used within two (2) Business Days of the completion of the
Capital Markets Transactions to prepay the Notes in full in accordance with
Section 8.2 of the Note Purchase Agreement;



--------------------------------------------------------------------------------

(ii) the failure to provide timely notice of any Default or Event of Default
described in (i) above pursuant to Section 7.1(d) of the Note Purchase
Agreement;

(iii) subject to the Notes being prepaid in full in accordance with Section 8.2
of the Note Purchase Agreement on or prior to the end of the Waiver Period, any
obligation of the Company to pay interest at the Default Rate during the Waiver
Period; and

(iv) the requirement in Section 8.2 of the Note Purchase Agreement that the
Company provide not less than five (5) Business Days prior notice of an optional
prepayment so long as the Company provides at least one (1) Business Days prior
notice.

Effective as of April 16, 2014, such waiver shall be null and void retroactive
to January 31, 2014.

Notwithstanding the foregoing, during the Waiver Period the Company will not,
and will not permit any Subsidiary to, take any actions which would be
prohibited under the Note Purchase Agreement during a Default or Event of
Default; provided that the foregoing will not apply to or prohibit (provided
that there would not otherwise exist any other Default or Event of Default under
the Note Purchase Agreement):

(i) any action related to the issuance by the Company of a combination of
preferred stock and convertible notes in registered offerings or private
placements (collectively, the “Capital Markets Transactions”) where a portion of
such proceeds from such Capital Markets Transactions will be used to prepay the
Notes in full in accordance with Section 8.2 of the Note Purchase Agreement;

(ii) Liens incurred during the Waiver Period pursuant to Section 10.5(n) of the
Note Purchase Agreement securing an aggregate principal amount of Indebtedness
not to exceed $20,000,000;

(iii) Indebtedness incurred during the Waiver Period pursuant to Section 10.6(m)
of the Note Purchase Agreement in an aggregate principal amount not to exceed
$25,000,000; and

(iv) asset sales in an amount not to exceed $15,000,000 during the Waiver Period
pursuant to Section 10.8(c) of the Note Purchase Agreement.

SECTION 2. AMENDMENTS.

Section 10 of the Existing Note Purchase Agreement is hereby amended by
inserting the following additional covenant:

Section 10.15. Payments of Certain Indebtedness. The Company will not, nor will
it permit any Subsidiary or any Affiliate to, prepay or incur net reductions in
any Global Credit Facility during the Waiver Period.

 

2



--------------------------------------------------------------------------------

Schedule B of the Existing Note Purchase Agreement is hereby amended by
inserting the following additional definitions:

“Waiver Period” is defined in that certain Waiver and Amendment dated
February 25, 2014 to Note Purchase Agreement dated as of January 25, 2013 of UTi
Worldwide Inc.

SECTION 3. CONDITIONS PRECEDENT.

This Waiver shall not become effective until, and shall become effective on, the
business day when each of the following conditions shall have been satisfied:

(a) The Required Holders shall have received this Waiver, duly executed by each
Obligor.

(b) The Required Holders shall have consented to this Waiver as evidenced by
their execution hereof.

(c) The representations and warranties of the Obligors set forth in Section 4
hereof shall be true and correct in all material respects as of the date of the
execution and delivery of this Waiver.

(d) The Obligors shall have paid the fees and disbursements of the Required
Holders’ special counsel, Chapman and Cutler LLP, incurred in connection with
the negotiation, preparation, execution and delivery of this Waiver and the
transactions contemplated hereby which fees and disbursements are reflected in
the statement of such special counsel delivered to the Company at the time of
the execution and delivery of this Waiver.

(e) All corporate and other proceedings in connection with the transactions
contemplated by this Waiver and all documents and instruments incident to such
transactions shall be satisfactory to you and your special counsel, and you and
your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.

(f) Each Required Holder shall have received a fully executed copy of the letter
dated on or about the date hereof from Commerzbank Aktiengesellschaft to the
Company which waives certain provisions of the Agreement relating to Credit
Facility dated January 25, 2013, in a form which is satisfactory in form and
substance to the Required Holders (the “Waiver to Commerzbank Facility”).

(g) Each Required Holder shall have received a fully executed copy of the letter
agreement dated on or about the date hereof between Nedbank Limited, acting
through its London Branch, and the Company which waives certain provisions of
the Amended and Restated Letter of Credit and Cash Draw Agreement, dated as of
June 24, 2011, in a form which is satisfactory in form and substance to the
Required Holders (the “Waiver to Nedbank Facility”).

(h) Each Required Holder shall have received a fully executed copy of the letter
agreement dated on or about the date hereof between The Royal Bank of Scotland
plc and the Company which waives certain provisions of the Amended and Restated
Letter of Credit Agreement, in a form which is satisfactory in form and
substance to the Required Holders (the “Waiver to RBS Facility”).

 

3



--------------------------------------------------------------------------------

(i) Each Required Holder shall have received a fully executed copy of the letter
agreement dated on or about the date hereof between Bank of the West and the
Company which waives certain provisions of the Credit Agreement dated as of
June 24, 2011, in a form which is satisfactory in form and substance to the
Required Holders (the “Waiver to Bank of the West Facility”).

SECTION 4. REPRESENTATIONS AND WARRANTIES.

Each Obligor, jointly and severally, hereby represents and warrants that as of
the date hereof and as of the date of execution and delivery of this Waiver:

(a) Each Obligor is duly organized and validly existing under the laws of its
jurisdiction of organization.

(b) This Waiver and the transactions contemplated hereby are within the
corporate powers of each Obligor, have been duly authorized by all necessary
corporate action on the part of each Obligor and this Waiver has been duly
executed and delivered by each Obligor and constitutes legal, valid and binding
obligations of each Obligor enforceable in accordance with its terms.

(c) Each Obligor represents and warrants that there are no Defaults or Events of
Default under the Note Purchase Agreement, immediately after giving effect to
this Waiver.

(d) The execution, delivery and performance of this Waiver by each Obligor does
not and will not result in a violation of or default under (A) the articles of
association or bylaws of any Obligor, (B) any material agreement to which any
Obligor is a party or by which it is bound or to which any Obligor or any of
their properties is subject, (C) any material order, writ, injunction or decree
binding on any Obligor, or (D) any statute, regulation, rule or other law
applicable to any Obligor in any material respect.

(e) No authorization, consent, approval, exemption or action by or notice to or
filing with any court or administrative or governmental body (other than
periodic filings with regulatory authorities, none of which are required to be
filed as of the effective date of this Waiver and all of which the Company
agrees to timely file) is required in connection with the execution and delivery
of this Waiver or the consummation of the transactions contemplated thereby.

(f) No Obligor has paid or agreed to pay any fees or other consideration, or
given any additional security or collateral, or shortened the maturity or
average life of any indebtedness or permanently reduced any borrowing capacity,
in each case, in connection with the obtaining of any consents or approvals in
connection with the transactions contemplated hereby (other than, for the
avoidance of doubt, the Capital Markets Transactions) including without
limitation thereof in connection with the Waiver to Commerzbank Facility, the
Waiver to Nedbank Facility, the Waiver to RBS Facility and the Waiver to Bank of
the West Facility, other than as set forth in such waivers and the payment of
legal fees of counsel to the lenders and agents under such waivers.

 

4



--------------------------------------------------------------------------------

(g) Each Subsidiary of the Company which is a borrower or guarantor under the
Credit Agreement as of the date hereof is a Subsidiary Guarantor hereunder.

SECTION 5. MISCELLANEOUS.

Section 5.1. Except as amended herein, all terms and provisions of the Existing
Note Purchase Agreement, the Notes, the Subsidiary Guarantee Agreement and
related agreements and instruments are hereby ratified, confirmed and approved
in all respects.

Section 5.2. Any and all notices, requests, certificates and other instruments,
including the Notes, may refer to the “Note Purchase Agreement” without making
specific reference to this Waiver, but nevertheless all such references shall be
deemed to include this Waiver unless the context shall otherwise require.

Section 5.3. This Waiver and all covenants herein contained shall be binding
upon and inure to the benefit of the respective successors and assigns of the
parties hereunder.

Section 5.4. This Waiver shall be governed by and construed in accordance with
New York law excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 5.5. The capitalized terms used in this Waiver shall have the respective
meanings specified in the Note Purchase Agreement unless otherwise herein
defined, or the context hereof shall otherwise require.

Section 5.6. The execution hereof by the Required Holders shall constitute a
contract among the Obligors and the Required Holders for the uses and purposes
hereinabove set forth. This Waiver may be executed in any number of
counterparts, each executed counterpart constituting an original but all
together only one agreement.

[Remainder of page intentionally left blank.]

 

5



--------------------------------------------------------------------------------

Very truly yours,

 

UTi WORLDWIDE INC. By  

/s/ Lance E. D’Amico

 

Duly Authorized Signatory

(acting pursuant to, and in accordance with, an empowering resolution of the
Board of Directors of UTi Worldwide Inc.)

UTI (AUST) PTY LIMITED UTI BELGIUM N.V. UTI LOGISTICS N.V. UTI NETWORKS LIMITED
UTI, CANADA, INC. UTI CANADA CONTRACT LOGISTICS INC. UTI DEUTSCHLAND GMBH UTI
(HK) LIMITED UTI GLOBAL SERVICES B.V. UTI NEDERLAND B.V. UTI TECHNOLOGY SERVICES
PTE. LTD. UTI WORLDWIDE (SINGAPORE) PTE LTD SERVICIOS LOGISTICOS INTEGRADOS SLI
SA UTI IBERIA S.A. UTI WORLDWIDE (UK) LIMITED UTI INVENTORY MANAGEMENT SOLUTIONS
INC. CONCENTREK, INC. INTRANSIT, INC. MARKET TRANSPORT, LTD. SAMMONS
TRANSPORTATION, INC. UTI, UNITED STATES, INC. UTI INTEGRATED LOGISTICS, LLC
KABUSHIKI KAISHA UTI

 

6



--------------------------------------------------------------------------------

By  

/s/ Lance E. D’Amico

  Authorized Signatory GODDARD COMPANY LIMITED

PYRAMID FREIGHT

(PROPRIETARY) LIMITED

UTI INTERNATIONAL INC. By  

/s/ Lance E. D’Amico

 

Duly Authorized Signatory

(acting pursuant to, and in accordance with, an empowering resolution of the
Board of Directors of UTi Worldwide Inc.)

 

7



--------------------------------------------------------------------------------

This foregoing Waiver is hereby accepted and agreed to as of the date aforesaid.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA   By  

/s/ Cornelia Cheng

    Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:

  Prudential Investment Management, Inc., as investment manager   By  

/s/ Cornelia Cheng

    Vice President

GIBRALTAR LIFE INSURANCE CO., LTD.

By:

  Prudential Investment Management (Japan), Inc., as Investment Manager

By:

  Prudential Investment Management, Inc., as Sub- Adviser   By  

/s/ Cornelia Cheng

    Vice President THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:   Prudential
Investment Management (Japan), Inc., as Investment Manager

 

8



--------------------------------------------------------------------------------

By:   Prudential Investment Management, Inc., as Sub-Adviser   By  

/s/ Cornelia Cheng

    Vice President

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Prudential Private Placement
Investors, L.P., (as Investment Advisor) By:   Prudential Private Placement
Investors, Inc. (as its General Partner)   By  

/s/ Cornelia Cheng

    Vice President

 

9



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF REQUIRED HOLDER   

PRINCIPAL AMOUNT

OF OUTSTANDING NOTES

HELD AS OF February

25, 2014

     SERIES  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   U.S.$           70,392,000         A       U.S.$           14,400,000        
B       U.S.$           12,600,000         B   

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

   U.S.$           46,400,000         A       U.S.$           3,600,000        
A   

GIBRALTAR LIFE INSURANCE CO., LTD.

   U.S.$           20,000,000         A   

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

   U.S.$           9,608,000         A   

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

   U.S.$           23,000,000         B   

 

10